internal_revenue_service number release date index no cc dom fi p 2-plr-117153-99 date legend fund adviser date date date date date date dear this replies to the letter dated date submitted on behalf of the fund requesting an extension of time to elect under sec_855 of the code to treat dividends distributed after the close of the taxable_year as having been paid during that year the fund requests that its election be considered timely filed pursuant to sec_301_9100-1 of the procedure and administration regulations facts fund is registered under the investment_company act of as an open-end management investment_company that has elected to be taxed as a regulated_investment_company ric pursuant to sec_852 et seq of the code fund plr-117153-99 is an accrual basis taxpayer with a date fiscal_year end that has previously elected qualified and intends to continue qualifying to be taxed as a ric under subchapter_m of the code the adviser serves as the investment adviser and administrator to the fund and provides certain administrative services necessary for the fund’s operations these services include but are not limited to filing all necessary tax returns for the fund including form_7004 application_for automatic_extension of time to file corporation income_tax return the fund’s corporate_income_tax returns have been filed in timely fashion in all previous years and each return has included an election pursuant to sec_855 of the code and sec_1_855-1 of the regulations due to unforseen circumstances occurring at the adviser form_7004 inadvertently was not filed for the taxable_year ended date the combination of events leading to this oversight included the reassignment within the adviser of the responsibility for preparing and filing the form_7004 and the sudden departure from the adviser of the individual to whom this responsibility was reassigned due to the combination of these two events the fund’s request for extension of time to file its corporate_income_tax return that was due on date was not filed immediately upon discovery of this oversight the advisor prepared and submitted the fund’s federal corporate_income_tax return on date it has been the consistent practice of the fund to declare and pay dividends from short-term_capital_gains and net_long-term_capital_gains annually these annual dividends are generally declared and paid in an amount calculated to comply with the distribution_requirements of sec_852 and sec_4982 of the code additionally to the extent necessary the fund has consistently elected pursuant to sec_855 of the code to treat dividends_paid after the close of its taxable_year as having been paid during the taxable_year it was the intention of the fund to make a sec_855 election for the taxable_year in question on date the funds declared dividends that were paid on date in its submission the fund represents that the request for relief was filed by the taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the taxpayer did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the plr-117153-99 code at the time the taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayer did not choose to not file the election applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money analysis in this case the fund satisfies the requirements of sec_301_9100-3 through c i of the regulations the fund has applied for relief before the failure to make the election was discovered by the service and therefore is deemed to have acted reasonably and in good_faith fund is not seeking to alter any return position for which an accuracy-related_penalty could be imposed fund is not using hindsight to make an election that has become advantageous since the original due_date of the return containing the election the fund represents that the grant of relief will not prejudice the interest of the government because the fund will not have a lower tax_liability in the aggregate for the year to which the election applies than it would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that the fund has demonstrated good cause for the granting of relief under sec_301_9100-1 of the plr-117153-99 regulations and therefore will be treated as having made a timely election under sec_855 of the code and sec_1_855-1 of the regulations for the taxable_year ended on date no opinion is expressed as to whether the taxpayer’s tax_liabilities are not lower in the aggregate for all years to which the regulatory elections apply than the taxpayer’s tax_liabilities would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the district director's office will determine the taxpayer’s tax_liabilities for the year involved if the district director's office determines the taxpayer’s liabilities are lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of the fund’s election this ruling does not relieve the fund from any penalty that may be owed as a result of failing to file its federal_income_tax return on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether the fund qualifies as a ric that is taxable under subchapter_m part of the code a copy of this letter is being forwarded to the service_center where the fund files its returns with instructions that although form 1120-ric was not timely filed for the taxable_year ended on date fund is to be treated as having made a timely election under sec_855 of the code for that taxable_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ____________________ assistant chief_counsel financial institutions products enclosure sec_6110 copy
